UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-3386 Name of Registrant: Putnam Global Health Care Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Global Health Care Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 08/31/2008 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1: Proxy Voting Record Registrant : Putnam Global Health Care Fund Abbott Laboratories Ticker Security ID: Meeting Date Meeting Status ABT CUSIP9 002824100 04/24/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Alpern Mgmt For For For 1.2 Elect Roxanne Austin Mgmt For For For 1.3 Elect William Daley Mgmt For For For 1.4 Elect W. James Farrell Mgmt For For For 1.5 Elect H. Laurance Fuller Mgmt For For For 1.6 Elect William Osborn Mgmt For For For 1.7 Elect David Owen Mgmt For For For 1.8 Elect W. Ann Reynolds Mgmt For For For 1.9 Elect Roy Roberts Mgmt For For For 1.10 Elect Samuel Scott III Mgmt For For For 1.11 Elect William Smithburg Mgmt For For For 1.12 Elect Glenn Tilton Mgmt For For For 1.13 Elect Miles White Mgmt For For For 2 APPROVAL OF THE ABBOTT Mgmt For Against Against LABORATORIES 2009 INCENTIVE STOCK PROGRAM 3 2009 Employee Stock Purchase Mgmt For For For Plan 4 RATIFICATION OF DELOITTE & Mgmt For For For TOUCHE LLP AS AUDITORS 5 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ANIMAL TESTING 6 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For HEALTH CARE PRINCIPLES 7 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE Acorda Therapeutics, Inc. Ticker Security ID: Meeting Date Meeting Status ACOR CUSIP9 00484M106 06/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Barry Greene Mgmt For For For 1.2 Elect Ian Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For Amerigroup Corporation Ticker Security ID: Meeting Date Meeting Status AGP CUSIP9 03073T102 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Capps Mgmt For For For 1.2 Elect Emerson Fullwood Mgmt For For For 1.3 Elect William McBride Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Equity Incentive Plan Mgmt For Against Against AmerisourceBergen Corporation Ticker Security ID: Meeting Date Meeting Status ABC CUSIP9 03073E105 02/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. GOZON 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL J. LONG 3 ELECTION OF DIRECTOR: J. Mgmt For For For LAWRENCE WILSON 4 Ratification of Auditor Mgmt For For For 5 Amendment to the 2002 Mgmt For For For Management Stock Incentive Plan 6 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against REDEEM COMPANY'S POISON PILL. Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect François de Carbonnel Mgmt For Against Against 4 Elect Jerry Choate Mgmt For For For 5 Elect Vance Coffman Mgmt For For For 6 Elect Frederick Gluck Mgmt For For For 7 Elect Frank Herringer Mgmt For For For 8 Elect Gilbert Omenn Mgmt For For For 9 Elect Judith Pelham Mgmt For For For 10 Elect J. Paul Reason Mgmt For For For 11 Elect Leonard Schaeffer Mgmt For For For 12 Elect Kevin Sharer Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2009 Equity Incentive Plan Mgmt For For For 15 Elimination of Supermajority Mgmt For For For Requirement 16 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 17 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation Amylin Pharmaceuticals, Inc. Ticker Security ID: Meeting Date Meeting Status AMLN CUSIP9 032346108 05/27/2009 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect M. Kathleen Behrens ShrHoldr N/A TNA N/A 1.2 Elect Charles Fleischman ShrHoldr N/A TNA N/A 1.3 Elect Jay Sherwood ShrHoldr N/A TNA N/A 1.4 Elect Alexander Denner ShrHoldr N/A TNA N/A 1.5 Elect Thomas Deuel ShrHoldr N/A TNA N/A 1.6 Elect Adrian Adams ShrHoldr N/A TNA N/A 1.7 Elect Teresa Beck ShrHoldr N/A TNA N/A 1.8 Elect Daniel Bradbury ShrHoldr N/A TNA N/A 1.9 Elect Paul Clark ShrHoldr N/A TNA N/A 1.10 Elect Paulo Costa ShrHoldr N/A TNA N/A 1.11 Elect Karin Eastham ShrHoldr N/A TNA N/A 1.12 Elect Jay Skyler ShrHoldr N/A TNA N/A 2 2009 Equity Incentive Plan Mgmt N/A TNA N/A 3 Amendment to the 2001 Employee Mgmt N/A TNA N/A Stock Purchase Plan 4 Ratification of Auditor Mgmt N/A TNA N/A 5 Shareholder Proposal Regarding ShrHoldr N/A TNA N/A Reincorporation Amylin Pharmaceuticals, Inc. Ticker Security ID: Meeting Date Meeting Status AMLN CUSIP9 032346108 05/27/2009 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Alexander Denner ShrHoldr N/A TNA N/A 1.2 Elect Thomas Deuel ShrHoldr N/A TNA N/A 1.3 Elect M. Kathleen Behrens ShrHoldr N/A TNA N/A 1.4 Elect Charles Fleischman ShrHoldr N/A TNA N/A 1.5 Elect Jay Sherwood ShrHoldr N/A TNA N/A 1.6 Elect Adrian Adams ShrHoldr N/A TNA N/A 1.7 Elect Teresa Beck ShrHoldr N/A TNA N/A 1.8 Elect Daniel Bradbury ShrHoldr N/A TNA N/A 1.9 Elect Paul Clark ShrHoldr N/A TNA N/A 1.10 Elect Paulo Costa ShrHoldr N/A TNA N/A 1.11 Elect Karin Eastham ShrHoldr N/A TNA N/A 1.12 Elect Jay Skyler ShrHoldr N/A TNA N/A 2 2009 Equity Incentive Plan Mgmt N/A TNA N/A 3 AMENDMENT TO THE 2001 Mgmt N/A TNA N/A EMPLOYEE STOCK PURCHASE PLAN 4 Ratification of Auditor Mgmt N/A TNA N/A 5 Shareholder Proposal Regarding ShrHoldr N/A TNA N/A Reincorporation Amylin Pharmaceuticals, Inc. Ticker Security ID: Meeting Date Meeting Status AMLN CUSIP9 032346108 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Adrian Adams Mgmt For For For 1.2 Elect Steven Altman Mgmt For For For 1.3 Elect Teresa Beck Mgmt For For For 1.4 Elect Daniel Bradbury Mgmt For For For 1.5 Elect Paul Clark Mgmt For For For 1.6 Elect Joseph Cook, Jr. Mgmt For For For 1.7 Elect Paulo Costa Mgmt For For For 1.8 Elect Karin Eastham Mgmt For For For 1.9 Elect James Gavin, III Mgmt For For For 1.10 Elect Jay Skyler Mgmt For For For 1.11 Elect Joseph Sullivan Mgmt For For For 1.12 Elect James Wilson Mgmt For For For 2 2009 Equity Incentive Plan Mgmt For Against Against 3 Amendment to the 2001 Employee Mgmt For For For Stock Purchase Plan 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation Anthem, Inc. Ticker Security ID: Meeting Date Meeting Status WLP CUSIP9 94973V107 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lenox Baker, Jr. Mgmt For For For 2 Elect Susan Bayh Mgmt For For For 3 Elect Larry Glasscock Mgmt For For For 4 Elect Julie Hill Mgmt For For For 5 Elect Ramiro Peru Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Amendment to the 2006 Incentive Mgmt For For For Compensation Plan 8 Amendment to the Employee Stock Mgmt For For For Purchase Plan 9 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) ArQule, Inc. Ticker Security ID: Meeting Date Meeting Status ARQL CUSIP9 04269E107 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Timothy Barabe Mgmt For For For 1.2 Elect Paolo Pucci Mgmt For For For 2 Amendment to the 1994 Equity Mgmt For Against Against Incentive Plan 3 Amendment to the 1996 Employee Mgmt For For For Stock Purchase Plan 4 Ratification of Auditor Mgmt For For For Astellas Pharma Inc. Ticker Security ID: Meeting Date Meeting Status CINS J03393105 06/23/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Tohichi Takenaka Mgmt For For For 5 Elect Masafumi Nogimori Mgmt For For For 6 Elect Takao Saruta Mgmt For For For 7 Elect Shiroh Yasutake Mgmt For For For 8 Elect Yasuyuki Takai Mgmt For For For 9 Bonus Mgmt For For For 10 Stock Option Plan Mgmt For Against Against Barr Pharmaceuticals, Inc. Ticker Security ID: Meeting Date Meeting Status BRL CUSIP9 068306109 11/21/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Basilea Pharmaceutica Ticker Security ID: Meeting Date Meeting Status CINS H05131109 04/29/2009 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Receive the annual report, annual Mgmt For TNA N/A accounts and accounts of the Group 2008 4 Approve the appropriation of the Mgmt For TNA N/A balance result 5 Grant discharge to the Members of Mgmt For TNA N/A the Board of Directors and the Management 6 Re-elect Prof. Daniel Lew as a Mgmt For TNA N/A Board of Director 7 Elect Mr. Hans Beat Guertler as a Mgmt For TNA N/A Board of Director 8 Elect PricewaterhouseCoopers AG, Mgmt For TNA N/A Basel as the Auditor 9 Approve the renewal and Mgmt For TNA N/A modification of the authorized share capital [modification of Articles 3B.1 and 4 of the By-Laws] 10 Non-Voting Meeting Note N/A N/A TNA N/A Baxter International Inc. Ticker Security ID: Meeting Date Meeting Status BAX CUSIP9 071813109 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Walter Boomer Mgmt For For For 2 Elect James Gavin III Mgmt For For For 3 Elect Peter Hellman Mgmt For For For 4 Elect K.J. Storm Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Testing Becton, Dickinson and Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP9 075887109 02/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Claire Fraser-Liggett Mgmt For For For 1.2 Elect Edward Ludwig Mgmt For For For 1.3 Elect Willard Overlock, Jr. Mgmt For For For 1.4 Elect Bertram Scott Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3 AMENDMENT TO BD S Mgmt For For For RESTATED CERTIFICATE OF INCORPORATION. 4 AMENDMENT TO THE 2004 Mgmt For For For EMPLOYEE AND DIRECTOR EQUITY-BASED COMPENSATION PLAN. 5 APPROVAL OF MATERIAL TERMS Mgmt For For For OF PERFORMANCE GOALS. 6 SPECIAL SHAREHOLDER ShrHoldr Against Against For MEETINGS. 7 CUMULATIVE VOTING. ShrHoldr Against Against For BioMarin Pharmaceutical Inc. Ticker Security ID: Meeting Date Meeting Status BMRN CUSIP9 09061G101 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jean-Jacques Bienaimé Mgmt For For For 1.2 Elect Michael Grey Mgmt For For For 1.3 Elect Elaine Heron Mgmt For For For 1.4 Elect Joseph Klein, III Mgmt For Withhold Against 1.5 Elect Pierre Lapalme Mgmt For For For 1.6 Elect V. Bryan Lawlis Mgmt For For For 1.7 Elect Alan Lewis Mgmt For For For 1.8 Elect Richard Meier Mgmt For For For 2 Ratification of Auditor Mgmt For For For Boston Scientific Corporation Ticker Security ID: Meeting Date Meeting Status BSX CUSIP9 101137107 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Abele Mgmt For For For 2 Elect Ursula Burns Mgmt For For For 3 Elect Marye Anne Fox Mgmt For For For 4 Elect Ray Groves Mgmt For For For 5 Elect Kristina Johnson Mgmt For Against Against 6 Elect Ernest Mario Mgmt For For For 7 Elect N.J. Nicholas, Jr. Mgmt For For For 8 Elect Pete Nicholas Mgmt For For For 9 Elect John Pepper Mgmt For For For 10 Elect Uwe Reinhardt Mgmt For For For 11 Elect Warren Rudman Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Elect James Tobin Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Transaction of Other Business Mgmt For Against Against Cardinal Health, Inc. Ticker Security ID: Meeting Date Meeting Status CAH CUSIP9 14149Y108 06/23/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Option Exchange Program Mgmt For Against Against Cardinal Health, Inc. Ticker Security ID: Meeting Date Meeting Status CAH CUSIP9 14149Y108 11/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Colleen Arnold Mgmt For For For 1.2 Elect R. Kerry Clark Mgmt For For For 1.3 Elect Calvin Darden Mgmt For For For 1.4 Elect John Finn Mgmt For For For 1.5 Elect Philip Francis Mgmt For For For 1.6 Elect Gregory Kenny Mgmt For For For 1.7 Elect J. Michael Losh Mgmt For Withhold Against 1.8 Elect John McCoy Mgmt For For For 1.9 Elect Richard Notebaert Mgmt For For For 1.10 Elect Michael O'Halleran Mgmt For For For 1.11 Elect David Raisbeck Mgmt For For For 1.12 Elect Jean Spaulding Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Elimination of Cumulative Voting Mgmt For For For 5 Adoption of an Advance Notice Mgmt For For For Requirement 6 Amendment to the Articles of Mgmt For For For Incorporation Regarding Minimum Stated Capital 7 PROPOSAL TO APPROVE AN Mgmt For For For AMENDED AND RESTATED 2005 LONG-TERM INCENTIVE PLAN. 8 PROPOSAL TO APPROVE AN Mgmt For For For AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN. 9 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PERFORMANCE- BASED STOCK OPTIONS. Celgene Corporation Ticker Security ID: Meeting Date Meeting Status CELG CUSIP9 151020104 06/17/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Sol Barer Mgmt For For For 1.2 Elect Robert Hugin Mgmt For For For 1.3 Elect Michael Casey Mgmt For For For 1.4 Elect Rodman Drake Mgmt For For For 1.5 Elect Arthur Hayes, Jr. Mgmt For For For 1.6 Elect Gilla Kaplan Mgmt For For For 1.7 Elect James Loughlin Mgmt For For For 1.8 Elect Ernest Mario Mgmt For For For 1.9 Elect Walter Robb Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2008 Stock Mgmt For For For Incentive Plan 4 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Voting for the Election of Directors Centene Corporation Ticker Security ID: Meeting Date Meeting Status CNC CUSIP9 15135B101 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Ditmore Mgmt For Withhold Against 1.2 Elect Frederick Eppinger Mgmt For Withhold Against 1.3 Elect David Steward Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Cephalon, Inc. Ticker Security ID: Meeting Date Meeting Status CEPH CUSIP9 156708109 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Frank Baldino, Jr. Mgmt For For For 1.2 Elect William Egan Mgmt For For For 1.3 Elect Martyn Greenacre Mgmt For For For 1.4 Elect Vaughn Kailian Mgmt For For For 1.5 Elect Kevin Moley Mgmt For For For 1.6 Elect Charles Sanders Mgmt For For For 1.7 Elect Gail Wilensky Mgmt For For For 1.8 Elect Dennis Winger Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Compensation Plan 3 Ratification of Auditor Mgmt For For For CIGNA Corporation Ticker Security ID: Meeting Date Meeting Status CI CUSIP9 125509109 04/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: H. Mgmt For For For EDWARD HANWAY 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. PARTRIDGE 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For E. ROGERS 4 ELECTION OF DIRECTOR: ERIC Mgmt For For For C. WISEMAN 5 Ratification of Auditor Mgmt For For For Coventry Health Care, Inc. Ticker Security ID: Meeting Date Meeting Status CVH CUSIP9 222862104 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Daniel Mendelson Mgmt For For For 2 Elect Rodman Moorhead, lll Mgmt For For For 3 Elect Timothy Weglicki Mgmt For For For 4 Amendment to the 2004 Incentive Mgmt For For For Plan 5 Approval of Performance Goals For Mgmt For For For the 2004 Incentive Plan 6 Ratification of Auditor Mgmt For For For Covidien, Ltd. Ticker Security ID: Meeting Date Meeting Status COV CUSIP9 G2552X108 03/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG Mgmt For For For ARNOLD 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT H. BRUST 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. CONNORS, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For CHRISTOPHER J. COUGHLIN 5 ELECTION OF DIRECTOR: Mgmt For For For TIMOTHY M. DONAHUE 6 ELECTION OF DIRECTOR: KATHY Mgmt For For For J. HERBERT 7 ELECTION OF DIRECTOR: Mgmt For For For RANDALL J. HOGAN, III 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. MEELIA 9 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 10 ELECTION OF DIRECTOR: Mgmt For For For TADATAKA YAMADA 11 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH A. ZACCAGNINO 12 APPROVE AMENDED AND Mgmt For For For RESTATED 2 INCENTIVE PLAN 13 Ratification of Auditor Mgmt For For For Covidien, Ltd. Ticker Security ID: Meeting Date Meeting Status COV CUSIP9 G2552X108 05/28/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reorganization of the Company Mgmt For For For From Bermuda to Ireland 2 Creation of Distributable Reserves Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For CVS Caremark Corporation Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edwin Banks Mgmt For For For 2 Elect C. David Brown II Mgmt For For For 3 Elect David Dorman Mgmt For For For 4 Elect Kristen Gibney Williams Mgmt For For For 5 Elect Marian Heard Mgmt For For For 6 Elect William Joyce Mgmt For For For 7 Elect Jean-Pierre Millon Mgmt For For For 8 Elect Terrence Murray Mgmt For For For 9 Elect C.A. Lance Piccolo Mgmt For For For 10 Elect Sheli Rosenberg Mgmt For For For 11 Elect Thomas Ryan Mgmt For For For 12 Elect Richard Swift Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Special Shareholder Meetings 15 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Chairman of the Board 16 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditures 17 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) Dendreon Corporation Ticker Security ID: Meeting Date Meeting Status DNDN CUSIP9 24823Q107 06/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Susan Bayh Mgmt For Withhold Against 1.2 Elect David Urdal Mgmt For For For 2 2009 Equity Incentive Plan Mgmt For For For 3 Increase of Authorized Common Mgmt For For For Stock 4 Ratification of Auditor Mgmt For For For Edwards Lifesciences Corporation Ticker Security ID: Meeting Date Meeting Status EW CUSIP9 28176E108 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mike Bowlin Mgmt For For For 2 Elect Barbara McNeil Mgmt For For For 3 Elect Michael Mussallem Mgmt For For For 4 Elect William Link Mgmt For For For 5 Amendment to the Long-Term Stock Mgmt For Against Against Incentive Compensation Program 6 Ratification of Auditor Mgmt For For For Genzyme Corporation Ticker Security ID: Meeting Date Meeting Status GENZ CUSIP9 372917104 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Berthiaume Mgmt For For For 2 Elect Gail Boudreaux Mgmt For For For 3 Elect Robert Carpenter Mgmt For For For 4 Elect Charles Cooney Mgmt For For For 5 Elect Victor Dzau Mgmt For For For 6 Elect Connie Mack, III Mgmt For For For 7 Elect Richard Syron Mgmt For For For 8 Elect Henri Termeer Mgmt For For For 9 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 10 2009 Employee Stock Purchase Mgmt For For For Plan 11 Ratification of Auditor Mgmt For For For GlaxoSmithKline Ticker Security ID: Meeting Date Meeting Status CINS G3910J112 05/20/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect James Murdoch Mgmt For Against Against 4 Elect H. Lawrence Culp Mgmt For Against Against 5 Elect Sir Crispin Davis Mgmt For Against Against 6 Elect Moncef Slaoui Mgmt For Against Against 7 Elect Tom de Swaan Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For 9 Authority to Set Auditor's Fees Mgmt For For For 10 EU Political Donations Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For Against Against Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For 14 Exemption from Statement of Mgmt For For For Senior Auditor's Name 15 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 16 Performance Share Plan Mgmt For For For 17 Share Option Plan Mgmt For For For 18 Deferred Annual Bonus Plan Mgmt For For For 19 Non-Voting Meeting Note N/A N/A N/A N/A Hologic, Inc. Ticker Security ID: Meeting Date Meeting Status HOLX CUSIP9 436440101 03/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Cumming Mgmt For Withhold Against 1.2 Elect Robert Cascella Mgmt For Withhold Against 1.3 Elect David LaVance, Jr. Mgmt For Withhold Against 1.4 Elect Nancy Leaming Mgmt For Withhold Against 1.5 Elect Lawrence Levy Mgmt For Withhold Against 1.6 Elect Glenn Muir Mgmt For Withhold Against 1.7 Elect Elaine Ullian Mgmt For Withhold Against 1.8 Elect Sally Crawford Mgmt For Withhold Against 1.9 Elect Wayne Wilson Mgmt For Withhold Against 2 Adoption of Option Exchange Mgmt For Against Against Program 3 Right to Adjourn Meeting Mgmt For Against Against Hospira, Inc. Ticker Security ID: Meeting Date Meeting Status HSP CUSIP9 441060100 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Christopher Begley Mgmt For For For 1.2 Elect Barbara Bowles Mgmt For For For 1.3 Elect Roger Hale Mgmt For For For 1.4 Elect John Staley Mgmt For For For 1.5 Elect Heino von Prondzynski Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Long-Term Mgmt For For For Stock Incentive Plan Idenix Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status IDIX CUSIP9 45166R204 06/02/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jean-Pierre Sommadossi Mgmt For Withhold Against 1.2 Elect Charles Cramb Mgmt For Withhold Against 1.3 Elect Steven Projan Mgmt For Withhold Against 1.4 Elect Wayne Hockmeyer Mgmt For Withhold Against 1.5 Elect Thomas Hodgson Mgmt For Withhold Against 1.6 Elect Robert Pelzer Mgmt For Withhold Against 1.7 Elect Denise Pollard-Knight Mgmt For Withhold Against 1.8 Elect Pamela Thomas-Graham Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MARY Mgmt For For For SUE COLEMAN 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For G. CULLEN 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL M.E. JOHNS 4 ELECTION OF DIRECTOR: Mgmt For For For ARNOLD G. LANGBO 5 ELECTION OF DIRECTOR: Mgmt For For For SUSAN L. LINDQUIST 6 ELECTION OF DIRECTOR: LEO F. Mgmt For For For MULLIN 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM D. PEREZ 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES PRINCE 9 ELECTION OF DIRECTOR: DAVID Mgmt For For For SATCHER 10 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. WELDON 11 Ratification of Auditor Mgmt For For For 12 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION POLICIES AND DISCLOSURE Life Technologies Corporation Ticker Security ID: Meeting Date Meeting Status LIFE CUSIP9 53217V109 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Donald Grimm Mgmt For For For 1.2 Elect Gregory Lucier Mgmt For For For 1.3 Elect Per Peterson Mgmt For For For 1.4 Elect William Shanahan Mgmt For For For 1.5 Elect Arnold Levine Mgmt For For For 2 Ratification of Auditor Mgmt For Abstain Against 3 AMENDMENT OF THE Mgmt For For For INVITROGEN CORPORATION 1 PURCHASE PLAN 4 Adoption of the 1999 Employee Mgmt For Abstain Against Stock Purchase Plan 5 ADOPTION OF THE COMPANY'S Mgmt For Against Against 2 Lifepoint Hospitals, Inc. Ticker Security ID: Meeting Date Meeting Status LPNT CUSIP9 53219L109 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Marguerite Kondracke Mgmt For For For 1.2 Elect John Maupin, Jr. Mgmt For For For 1.3 Elect Owen Shell, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Management Mgmt For For For Stock Purchase Plan 4 Amendment to the Outside Mgmt For For For Directors Stock and Incentive Compensation Plan 5 Amendment to the Executive Mgmt For For For Performance Incentive Plan McKesson Corporation Ticker Security ID: Meeting Date Meeting Status MCK CUSIP9 58155Q103 07/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ANDY Mgmt For For For D. BRYANT 2 ELECTION OF DIRECTOR: Mgmt For For For WAYNE A. BUDD 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. HAMMERGREN 4 ELECTION OF DIRECTOR: ALTON Mgmt For For For F. IRBY III 5 ELECTION OF DIRECTOR: M. Mgmt For For For CHRISTINE JACOBS 6 ELECTION OF DIRECTOR: MARIE Mgmt For For For L. KNOWLES 7 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. LAWRENCE, M.D. 8 ELECTION OF DIRECTOR: Mgmt For For For EDWARD A. MUELLER 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For V. NAPIER 10 ELECTION OF DIRECTOR: JANE Mgmt For For For E. SHAW 11 Ratification of Auditor Mgmt For For For Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP9 585055106 08/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Victor Dzau Mgmt For For For 1.2 Elect William Hawkins Mgmt For For For 1.3 Elect Shirley Ann Jackson Mgmt For For For 1.4 Elect Denise O'Leary Mgmt For For For 1.5 Elect Jean-Pierre Rosso Mgmt For For For 1.6 Elect Jack Schuler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE MEDTRONIC, Mgmt For For For INC. 2 INCENTIVE PLAN. Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP9 589331107 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For LESLIE A. BRUN 2 ELECTION OF DIRECTOR: Mgmt For For For THOMAS R. CECH, PH.D. 3 ELECTION OF DIRECTOR: Mgmt For For For RICHARD T. CLARK 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. GLOCER 5 ELECTION OF DIRECTOR: Mgmt For For For STEVEN F. GOLDSTONE 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM B. HARRISON, JR. 7 ELECTION OF DIRECTOR: Mgmt For For For HARRY R. JACOBSON, M.D. 8 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM N. KELLEY, M.D. 9 ELECTION OF DIRECTOR: Mgmt For Against Against ROCHELLE B. LAZARUS 10 ELECTION OF DIRECTOR: Mgmt For For For CARLOS E. REPRESAS 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS E. SHENK, PH.D. 12 ELECTION OF DIRECTOR: ANNE Mgmt For For For M. TATLOCK 13 ELECTION OF DIRECTOR: Mgmt For For For SAMUEL O. THIER, M.D. 14 ELECTION OF DIRECTOR: Mgmt For For For WENDELL P. WEEKS 15 ELECTION OF DIRECTOR: PETER Mgmt For For For C. WENDELL 16 Ratification of Auditor Mgmt For For For 17 Authorization of Board to Set Board Mgmt For For For Size 18 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING SPECIAL SHAREHOLDER MEETINGS 19 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING AN INDEPENDENT LEAD DIRECTOR 20 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Novartis AG Ticker Security ID: Meeting Date Meeting Status CINS H5820Q150 02/24/2009 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Accounts and Reports Mgmt For TNA N/A 5 Ratification of Board and Mgmt For TNA N/A Management Acts 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Reduction of Share Capital Mgmt For TNA N/A 8 Shareholder Proposal Regarding an ShrHoldr Against TNA N/A Advisory Vote on Compensation (Say on Pay) 9 Amend Article 2 Paragraph 3 of the Mgmt For TNA N/A Articles of Incorporation as specified 10 Amend Articles 18 and 28 of the Mgmt For TNA N/A Articles of Incorporation as specified 11 Non-Voting Agenda Item N/A N/A TNA N/A 12 Elect Srikant Datar Mgmt For TNA N/A 13 Elect Andreas von Planta Mgmt For TNA N/A 14 Elect Wendelin Wiedeking Mgmt For TNA N/A 15 Elect Rolf Zinkernagel Mgmt For TNA N/A 16 Elect William Brody Mgmt For TNA N/A 17 Appointment of Auditor Mgmt For TNA N/A Omnicare, Inc. Ticker Security ID: Meeting Date Meeting Status OCR CUSIP9 681904108 05/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Crotty Mgmt For For For 2 Elect Joel Gemunder Mgmt For For For 3 Elect Steven Heyer Mgmt For For For 4 Elect Sandra Laney Mgmt For For For 5 Elect Andrea Lindell Mgmt For For For 6 Elect James Shelton Mgmt For For For 7 Elect John Timoney Mgmt For For For 8 Elect Amy Wallman Mgmt For For For 9 Amendment to the Annual Incentive Mgmt For For For Plan for Senior Executive Officers 10 Amendment to the 2004 Stock and Mgmt For For For Incentive Plan 11 Ratification of Auditor Mgmt For For For Ono Pharmaceutical Company Ltd. Ticker Security ID: Meeting Date Meeting Status CINS J61546115 06/26/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Elect Yasuo Aira Mgmt For For For 4 Elect Kinya Morimoto Mgmt For For For 5 Elect Kazuhito Kawabata Mgmt For For For 6 Elect Hiroshi Awata Mgmt For For For 7 Elect Fumio Takahashi Mgmt For For For 8 Elect Isao Ono Mgmt For For For 9 Elect Hiroshi Ichikawa Mgmt For For For 10 Elect Shinji Fujiyoshi Mgmt For For For 11 Elect Daikichi Fukushima Mgmt For For For 12 Elect Shozoh Matsuoka Mgmt For For For 13 Elect Hisanobu Endoh Mgmt For For For 14 Bonus Mgmt For For For Patterson Companies, Inc. Ticker Security ID: Meeting Date Meeting Status PDCO CUSIP9 703395103 09/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ronald Ezerski Mgmt For For For 1.2 Elect Andre Lacy Mgmt For For For 2 Deferred Profit Sharing Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DENNIS A. AUSIELLO 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL S. BROWN 3 ELECTION OF DIRECTOR: M. Mgmt For For For ANTHONY BURNS 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT N. BURT 5 ELECTION OF DIRECTOR: W. Mgmt For For For DON CORNWELL 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GRAY, III 7 ELECTION OF DIRECTOR: Mgmt For For For CONSTANCE J. HORNER 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. KILTS 9 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY B. KINDLER 10 ELECTION OF DIRECTOR: Mgmt For For For GEORGE A. LORCH 11 ELECTION OF DIRECTOR: DANA Mgmt For For For G. MEAD 12 ELECTION OF DIRECTOR: Mgmt For For For SUZANNE NORA JOHNSON 13 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN W. SANGER 14 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. STEERE, JR. 15 Ratification of Auditor Mgmt For For For 16 Amendment to the 2004 Stock Plan Mgmt For For For 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS. 18 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. 19 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CUMULATIVE VOTING. 20 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS. Quest Diagnostics Ticker Security ID: Meeting Date Meeting Status DGX CUSIP9 74834L100 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jenne Britell Mgmt For For For 2 Elect Gail Wilensky Mgmt For For For 3 Elect John Ziegler Mgmt For For For 4 Amendment to the Employee Long- Mgmt For For For Term Incentive Plan 5 Amendment to the Long-Term Mgmt For For For Incentive Plan for Non-Employee Directors 6 Ratification of Auditor Mgmt For For For Schick Technologies, Inc. Ticker Security ID: Meeting Date Meeting Status SIRO CUSIP9 82966C103 02/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Nicholas Alexos Mgmt For Withhold Against 1.2 Elect David Beecken Mgmt For Withhold Against 1.3 Elect Jost Fischer Mgmt For Withhold Against 1.4 Elect Arthur Kowaloff Mgmt For Withhold Against 2 Amendment to the Equity Incentive Mgmt For Against Against Plan 3 Amendment to the 1996 Stock Mgmt For Against Against Option Plan to Permit a Stock Option Exchange Program 4 Ratification of Auditor Mgmt For For For St. Jude Medical, Inc. Ticker Security ID: Meeting Date Meeting Status STJ CUSIP9 790849103 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Brown Mgmt For For For 1.2 Elect Daniel Starks Mgmt For For For 2 Management Incentive Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For Stryker Corporation Ticker Security ID: Meeting Date Meeting Status SYK CUSIP9 863667101 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Brown Mgmt For For For 1.2 Elect Howard Cox, Jr. Mgmt For For For 1.3 Elect Donald Engelman Mgmt For For For 1.4 Elect Louis Francesconi Mgmt For For For 1.5 Elect Howard Lance Mgmt For For For 1.6 Elect Stephen MacMillan Mgmt For For For 1.7 Elect William Parfet Mgmt For For For 1.8 Elect Ronda Stryker Mgmt For For For 2 Ratification of Auditor Mgmt For For For Suzuken Co., Ltd. Ticker Security ID: Meeting Date Meeting Status CINS J78454105 06/26/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to Articles Mgmt For For For 3 Elect Yoshiki Bessho Mgmt For For For 4 Elect Hiroshi Ohta Mgmt For For For 5 Elect Takahito Itoh Mgmt For For For 6 Elect Nobuo Suzuki Mgmt For For For 7 Elect Hiroshi Kitao Mgmt For For For 8 Elect Kenji Katoh Mgmt For For For 9 Elect Noriyuki Okada Mgmt For For For Teva Pharmaceutical Industries Ltd. Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP9 881624209 06/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Phillip Frost Mgmt For Against Against 3 Elect Roger Abravanel Mgmt For For For 4 Elect Elon Kohlberg Mgmt For For For 5 Elect Yitzhak Peterburg Mgmt For For For 6 Elect Erez Vigodman Mgmt For For For 7 Appointment of Auditor Mgmt For For For Teva Pharmaceutical Industries Ltd. Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP9 881624209 09/25/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Director Mgmt For For For UnitedHealth Group Incorporated Ticker Security ID: Meeting Date Meeting Status UNH CUSIP9 91324P102 06/02/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Ballard, Jr. Mgmt For For For 2 Elect Richard Burke Mgmt For For For 3 Elect Robert Darretta Mgmt For For For 4 Elect Stephen Hemsley Mgmt For For For 5 Elect Michele Hooper Mgmt For For For 6 Elect Douglas Leatherdale Mgmt For For For 7 Elect Glenn Renwick Mgmt For For For 8 Elect Kenneth Shine Mgmt For For For 9 Elect Gail Wilensky Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Universal Health Services, Inc. Ticker Security ID: Meeting Date Meeting Status UHS CUSIP9 913903100 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Transaction of Other Business Mgmt For Against Against West Pharmaceutical Services, Inc. Ticker Security ID: Meeting Date Meeting Status WST CUSIP9 955306105 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Paula Johnson Mgmt For For For 1.2 Elect Anthony Welters Mgmt For For For 1.3 Elect Patrick Zenner Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Zimmer Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status ZMH CUSIP9 98956P102 05/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Besty Bernard Mgmt For For For 2 Elect Marc Casper Mgmt For For For 3 Elect David Dvorak Mgmt For For For 4 Elect Robert Hagemann Mgmt For For For 5 Elect Arthur Higgins Mgmt For For For 6 Elect Cecil Pickett Mgmt For For For 7 Elect Augustus White, III Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 2009 Stock Incentive Plan Mgmt For For For 10 Amendment to the Stock Plan for Mgmt For For For Non-Employee Directors 11 Extension of the Deferred Mgmt For For For Compensation Plan for Non- Employee Directors Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Global Health Care Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 3, 2009
